UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-7249


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

SANDRA ELLIOTT,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.      Terrence W. Boyle,
District Judge. (5:09-cr-00383-BO-1; 5:13-cv-00543-BO)


Submitted:   December 18, 2014              Decided:   December 23, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Sandra Elliott, Appellant Pro Se.       William Miller Gilmore,
Stephen Aubrey West, Assistant United States Attorneys, Kimberly
Ann Moore, Seth Morgan Wood, OFFICE OF THE UNITED STATES
ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Sandra Elliott seeks to appeal the district court’s

June 10, 2014 order denying relief on her “motion to dismiss for

lack of subject matter jurisdiction” and “for post-conviction

relief pursuant to United States v. Simmons, 649 F.3d 237 (4th

Cir. 2011),” and the district court’s July 28, 2014 reminder to

counsel regarding courtesy copies of documents exceeding twenty

pages.     For the reasons that follow, we dismiss the appeal for

lack of jurisdiction.

              Turning first to the June 10 order, when the United

States or its officer or agency is a party, the notice of appeal

must be filed no more than sixty days after the entry of the

district      court’s    final    judgment           or   order,   Fed.    R.   App.   P.

4(a)(1)(B), unless the district court extends the appeal period

under Fed. R. App. P. 4(a)(5), or reopens the appeal period

under Fed. R. App. P. 4(a)(6).               “[T]he timely filing of a notice

of   appeal    in   a   civil    case   is       a   jurisdictional       requirement.”

Bowles v. Russell, 551 U.S. 205, 214 (2007).

              The district court’s order was entered on the docket

on June 10, 2014.          The notice of appeal was filed no earlier

than August 20, 2014. 1          Because Elliott failed to file a timely


      1
       See Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266,
276 (1988).



                                             2
notice of appeal or to obtain an extension or reopening of the

appeal period, we dismiss the appeal as to this order.

                Turning to Elliott’s appeal of the district court’s

July       28    reminder    to        counsel,         this     court       may    exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2012),

and    certain        interlocutory        and       collateral      orders,       28   U.S.C.

§ 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 545-46 (1949).                            The July 28 reminder

to     counsel     is     neither      a     final       order       nor    an     appealable

interlocutory or collateral order.

                Accordingly,      we       deny      leave     to     proceed      in   forma

pauperis, deny Elliott’s motion for coram nobis and for leave to

supplement the record, and dismiss the appeal. 2                           We dispense with

oral       argument     because     the     facts      and     legal       contentions     are

adequately       presented     in    the     materials         before      this    court   and

argument would not aid the decisional process.



                                                                                    DISMISSED

       2
       In her informal brief, Elliott also states that she seeks
to appeal the district court’s February 10, 2014 order denying
her 28 U.S.C. § 2255 (2012) motion, and the district court’s
June 30, 2014 order granting the Government’s motion for an
extension of time to file a response to Elliott’s motion for
return of property.   We dismiss the appeal as to those orders
for lack of jurisdiction, because the appeal of the denial of
the § 2255 motion is untimely and the appeal of the order
granting an extension of time is interlocutory.



                                                 3